Filed 7/14/22 K.B. v. J.E. CA4/1

                    NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 K.B.,                                                            D079057

           Appellant,
                                                                  (Super. Ct. No. 20DF000822C)
           v.

 J.E.,

           Respondent.


         APPEAL from an order of the Superior Court of San Diego County,
Adam Wertheimer, Commissioner. Affirmed.
         K.B., in pro. per., for Appellant.
         No appearance for Respondent.


                                                             I.
                                               INTRODUCTION
         Appellant K.B., proceeding in propria persona, appeals from an order of
the trial court entered on February 2, 2021, in a family support matter.
Respondent J.E. has not made an appearance in this court.
         The trial court’s order from which K.B. appeals states in relevant part:
          “Father is entitled to an additional credit of $69.23 for the
          month of Dec. 2019. The court reinstates the order that the
          remaining balance of spousal support will be paid interest
          free so long as the father pays $250 per month starting
          2/1/2021.

          “[¶] . . . [¶]

          “Respondent owes petitioner the following amounts:

          “Spousal Support arrears of $14,000.00 principal, $1281.41
          interest through 12/31/20, and

          “Child Support Arrears of $305.81 princ, $622.31 interest
          thru 12/31/20.”1

      K.B. argues that the trial court erred in not finding that J.E. failed to
pay $400 a month “ ‘catch up’ payments” that were to be paid to her for a 15-
month period, between January 2020 and March 2021, and that the court
therefore erred in failing to order that the $400 per month, plus 10 percent
interest on that amount for the period the amount remained unpaid, was
owed to her.
      We begin by setting forth certain basic standards that are applicable to
all appeals. “ ‘[A] judgment or order of the trial court is presumed correct and
prejudicial error must be affirmatively shown. [Citation.] “In the absence of
a contrary showing in the record, all presumptions in favor of the trial court’s
action will be made by the appellate court. ‘[I]f any matters could have been
presented to the court below which would have authorized the order
complained of, it will be presumed that such matters were presented.’ ”
[Citation.] . . . “ ‘A necessary corollary to this rule is that if the record is


1    The dollar figures “$305.81” and “$622.31” are handwritten on the
document and the commissioner’s initials are placed below those handwritten
amounts.
                                          2
inadequate for meaningful review, the appellant defaults and the decision of
the trial court should be affirmed.’ ” [Citation.] “Consequently, [appellant]
has the burden of providing an adequate record. [Citation.] Failure to
provide an adequate record on an issue requires that the issue be resolved
against [appellant].” ’ ” (In re Marriage of Oliverez (2019) 33 Cal.App.5th
298, 311–312; see Jameson v. Desta (2018) 5 Cal.5th 594, 608–609.)
      When K.B. completed the “Amended Appellant’s Notice Designating
Record on Appeal” form, she checked the box indicating that she was electing
to proceed with a clerk’s transcript for the appeal. A clerk’s transcript
automatically includes certain default documents, such as the notice of
appeal and the order subject to appeal. (Cal. Rules of Court, rule 8.122(b)(1).)
K.B. designated no additional documents for inclusion in the clerk’s
transcript.
      In addition, K.B. has not provided us with any record of the hearing at
which this issue was decided, such as a reporter’s transcript or a settled
statement. In her “Amended Appellant’s Notice Designating Record on
Appeal” form, K.B. marked a box next to language indicating that she was
electing to proceed on appeal “WITHOUT a record of the oral proceedings
(what was said at the hearing or trial) in the superior court. I understand
that without a record of the oral proceedings in the superior court, the Court
of Appeal will not be able to consider what was said during those proceedings
in deciding whether an error was made in the superior court proceedings.”
      As a result of the manner in which K.B. elected to proceed with respect
to the record on appeal, the record contains neither the moving papers nor
any indication of the nature of request that led to the order appealed.
Instead, the limited record includes only the following documents: the trial
court’s order filed February 2, 2021; the Notice of Appeal; an Appellant’s


                                       3
Notice Designating Record on Appeal plus proof of service; an Amended
Appellant’s Notice Designating Record on Appeal plus proof of service; a
printout of the “Register of Actions” in the trial court; and the “Clerk’s
Certificate” in which the Clerk of the Superior Court attests that the record
provided is a “full, true and correct Clerk’s Transcript on appeal”
      We discern no obvious error on the face of the trial court’s order from
which K.B. appeals. Insofar as K.B. is raising an issue that concerns a
factual determination—i.e., whether the interest that she claims is owed is,
in fact, due—we must presume that other portions of the record in the trial
court and/or the unreported hearing testimony would demonstrate the
absence of error. (Estate of Fain (1999) 75 Cal.App.4th 973, 992.) “To the
extent the [family] court relied on documents not before us, our review is
hampered. We cannot presume error from an incomplete record.” (Christie v.
Kimball (2012) 202 Cal.App.4th 1407, 1412.)
      We are mindful that K.B. is appearing in propria persona. However,
“[a] self-represented party is to be treated like any other party and is entitled
to the same, but no greater, consideration than other litigants having
attorneys.” (Elena S. v. Kroutik (2016) 247 Cal.App.4th 570, 574.) Thus,
K.B. is not exempt from application of the normal standards on appeal,
including those that apply where a party has presented an inadequate
appellate record. (Ibid.; see Flores v. Department of Corrections &
Rehabilitation (2014) 224 Cal.App.4th 199, 205 [“The same rules apply to a
party appearing in propria persona as to any other party”].)
      Based on the limited appellate record before us, as well as the absence
of any error discernable from the face of challenged order, we must conclude
that K.B. has failed to establish reversible error.




                                        4
                                      IV.
                               DISPOSITION
     The order of the trial court is affirmed.


                                                 AARON, J.

WE CONCUR:

O’ROURKE, Acting P. J.

DATO, J.




                                       5